DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Status of Claims
Currently, claims 1, 3, and 5-27 are pending in the instant application.  Claims 9-27 are withdrawn from consideration as being drawn to a non elected invention.  Claims 1, 3, and 5-8 are currently under examination. 

All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
112(b)
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although claim 5 has been amended to delete reference to “ a polypeptide product”, claim 8 continues to recite embodiments, such as “immunoassays, ELISA… Western blot” which are methods of analyzing proteins.  It is not clear how these particular assays can be used to detect an intronic SNP.

112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “wherein the step of assaying comprises assaying the biological sample for a nucleic acid product”.  However, this limitation does not appear to further limit claim 3 because claim 3 necessarily requires this step.  Regarding claim 8, assays such as “immunoassays, ELIZA…” etc do not appear to further limit claim 5 or 3 as these assays would not appear capable of detecting the intronic SNP rs1800639 in a biological sample.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (Vehof et al; Invest Ophthalmol Vis Sci; 2014, vol 55, pages 7278-7283) in view of Roach (Roach et al; Science; Vol 328, April 30, 2010; pages 636-639).  
Claim interpretation:  although the preamble of claim 3 recites a method of selectively treating a patient, the actual administering step is conditional as it recites “administering… if the biological sample from the patient comprises the DED response marker”.  In claim 3, step a does not require detecting the presence of the response marker but rather encompasses assaying for it and not detecting it “assaying… for a DED response marker”.  Therefore, the BRI of the claim encompasses a method of assaying a sample from a patient with dry eye disease and not detecting the rs1800693 CC allele.  
Vehof teaches that genetic factors contribute moderately to symptoms and signs of DED.  Vehof teaches that this lower heritability compared to other ocular phenotypes might reflect difficulties in objective phenotyping of DED (see abstract).  Vehof studied the heritability of DED in a population of female twins and teaches DED is a multifactorial disease and that evidence shows that genetic factors explain a significant proportion of DED variance (page 7281, col 2, last para).  Vehof teaches that genetic studies should be conducted to identify genes involved in DED.  Vehof does not teach conducting any genetic assays, however Roach teaches analysis of genetic inheritance in a family quartet using whole genome sequencing (see abstract).  Roach teaches this method allowed for delineating recombination sites precisely, greater than 99.999% sequencing accuracy, and was able to identify very rare single nucleotide polymorphisms (see abstract).  Roach teaches whole genome sequencing of the subjects (page 636, col 3) and that the results demonstrate the value of complete genome sequencing in families.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to use whole genome sequencing as taught by Roach in a study analyzing the genetic basis of dry eye disease as suggested by Vehof.  The ordinary artisan would have been motivated to use the method of Roach in a study as suggested by Vehof because Roach teaches the value of whole genome sequencing in genetic analysis for heritable traits.  In performing the method of whole genome sequencing, the ordinary artisan would necessarily perform step a of claim 3 since “assaying a biological sample from the patient for a DED response marker” encompasses sequencing the patients’ genome.  Given the allele frequency of the different genotypes for rs1800693, the ordinary artisan would necessarily arrive at patients who did not possess the CC allele.   
With regard to claims 5 and 6, Roach teaches assaying a biological sample for a genomic sequence (see page 636, col 3). 
With regard to claim 7, Roach teaches the biological sample is blood.
With regard to claim 8, Roach teaches sequencing using a nano array based short read sequencing by ligation technology for analysis.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634